 In the Matterof DANNER PRESS OFCANTON, INC., EMPLOYERandAMALGAMATED LITHOGRAPHERS OF AMERICA, LOCAL20,CIO,PETI-TIONERCase No. 8-RC-916.---Di sided September 14, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John M. Garver,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the -Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit composed of all lithographic pro-ductiow employees of the Employer, excluding all other employees 2I International Printing Pressmen and Assistants'Union of North America, AFL,appear-ing on behalf of Canton Printing Pressmen and Assistants'Union, No. 241,herein calledthe Intervenor,contends that its contract with the Employer executed on April 9, 1949,isa bar to this proceeding.The contract was effective until April 9, 1950,subject toautomatic renewal in the absence of written notice to modify or terminate given by eitherparty 60 days prior to the expiration date.Notice to renegotiate a new contract was givenby the Intervenor on February 7, 1950,and the petition herein was filed on June 7, 1950.It is clear under well-established Board precedents that the Intervenor's notice effectivelyforestalled the automatic renewal of the contract.TheG. A.Gray Company,88 NLRB962.Accordingly,we find that the contract cannot operate as a bar.We also find nomerit in the Intervenor's contention that because the original contract provided that alldisputes regarding a new contract,which could not be settled by conciliation, should bedetermined by an arbitration board, the contract was not terminated and is a bar.The Intervenor'smotion to dismiss the petition on the ground that the unit sought isinappropriate is denied for the reasons given below.0The parties stipulated and the record shows that pursuant to a consent election agree-ment the International Mailers'Union, Akron Mailers' Union No. 82,was certified by theBoard as the collective bargaining representative of all employees of the Employer in thebindery, shipping,and mailing departments including inside and power truckers and machineoperators.91 NLRB No. 43.237 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofessional employees, guards, and supervisors as defined in the Act..The Employer and the Intervenor contend that the appropriate unitconsists of all pressroom employees of the Employer, including em-ployees who operate letterpress printing presses as well as those who.operate offset or lithographic presses, as currently represented by theIntervenor.'The parties also disagree as to the supervisory status ofworking foremen.The Employer operates what is known in the printing industry asa "combination shop," that is, one which does both letterpress andlithographic printing.Its plant, which performs no platemaking;and is exclusively a printing plant, consists of a large one-story build-ing divided into three parts : A manufacturing area, a warehouse area,,and offices.The manufacturing area consists of a large room, oneend of which is occupied by the offiset press and the letterpress, theonly two presses involved herein, and the other end by the bindery; theshipping and warehouse areas are adjacent to the manufacturing areabut are located in separate rooms.The Employer's operations are under the supervision of the plant.manager, who is assisted by a bindery foreman, a shipping room fore-man, and a working foreman on the offset press and letterpress, re-spectively.There are approximately 20 employees employed on the.2 presses, 8 of whom are journeymen, 5 are apprentices, 4 are helpers,,and 3 are joggers or fly boys.All employees of the Employer havetsubstantially the same working conditions and employee benefits..The Board has frequently. considered the skills and techniques inci-dent to the lithographic process and has held that, absent unusual cir-cumstances, all employees engaged in the lithographic process form a.cohesive unit appropriate for purposes of collective bargaining 'However, the Board did make an exception in thePacific Presscase'where the operations of the employer were found to be unique in the.industry.Relying on the exception expressed in that case, theEmployer and Intervenor contend that the facts in this case are sub-stantially similar, in that there allegedly is regular and continualinterchange between letterpress and offset press. employees, a factorrelied upon by the Board in thePacific Presscase.The record shows,-3 The record shows that in April 1949 the Employer and the Intervenor entered into acollective bargaining contract covering the Employer's pressroom employees,excluding litho-graphic employees for whom the Petitioner herein sought separate representation (CaseNo. 8-RC-351).In June 1949, the Petitioner withdrew its petition in the afore-mentionedproceeding,whereupon the Employer and the Intervenor orallyagreed,with the consentof the lithographic employees,to extend coverage of the 1949 contract so as to includethe offset presses in the pressroom.4 Ewing Printing Company,85 NLRB 237;Franklin Dekleine Company,84 NLRB 948;Beu.rmann-Dfarahall,Inc.,84 NLRB 414.ePacificPress,Inc.,66 NLRB 458. DANKER PRESS OF CANTON, INC.239however,although some of the Employer's press employees are, on-occasion, subject to assignment to either the offset or letterpress, thatin the instant case-in contrast to thePacific Presscase where therewas a substantial interchange of employees between the offset presses.and the letterpresses-the general practice has been to assign a basiccrew to work on the offset press and another on the letterpress.We find, therefore, that the lithographic employees whom the Peti-tioner seeks to represent may, if they so desire,constitute a separate.appropriate unit notwithstanding their previous inclusion in a broaderunit.We shall' not, however, make any final unit determination atthis time but shall first ascertain the desires of these employees asexpressed in the election hereinafter directed.There remains for consideration the supervisory status of workingforemen.There are two working foremen who are in charge of theoffset press and the letterpress, respectively.They receive the samewages as journeymen pressmen with a bonus of $2 per day.Althoughthey devote a portion of their time to directing the work of others.and, when necessary, training new employees, the majority of theirtime is spent working on the presses. They do not have any authorityto hire, discharge, or discipline employees, or effectively to recommendsuch action.Under these circumstances we find that the workingforemen are not supervisors within the meaning of the Act, and we:shall include them in the voting group.We shall direct that an election be held by secret ballot among thefollowing employees at the Employer's Canton, Ohio, plant.Alllithographic production employees including working foremen but,excluding all other employees, professional employees, guards, andsupervisors as defined in the Act.If, in this election, the employees in the above-described votinggroup select the Petitioner, they will be taken to have indicated theirdesire to constitute a. separate collective bargaining unit.[Text of Direction of Election omitted from publication in thisvolume.]